Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5, 8 – 11 and 14 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US Patent Application Publication 2020/0193203), hereinafter referred as Fink, in view of Chen et al. (“Integrating natural language processing with image document analysis: what we learned from two real-world applications”, International Journal on Document Analysis and Recognition (IJDAR) volume 18, pages 235–247 (2015)), hereinafter referred as Chen.

Regarding claim 18, Fink discloses a system (Fig. 1) comprising: 
an image capturing device (Fig. 1, #104, [0022]); 
a server computing device (Fig. 1, #110, [0025 – 0026]) communicatively coupled with the image capturing device, the server including: 
one or more computer processors ([0025 – 0026], it is inherent that a server comprising processor(s), also [0046 – 0047] describes processor(s)); 
memory coupled with the one or more computer processors ([0025 – 0026], it is inherent that a server comprising memory/database, also [0046 – 0047] describes memory), the memory storing instructions that, when executed by the one or more computer processors, cause the server to: 
identify one or more items of data on an image of an identification label associated with a piece of equipment (Fig. 2, operation 202 – 204, [0029 – 0035], identify one or more items of data on an image and tag; also [0020] disclose identify label); 
determine, using OCR on the one or more items of data of the image, one or more metadata associated, respectively, with the identified one or more items of data (Fig. 2, operation 206 – 208, [0036 – 0037]); and 
output at least one of the one or more metadata and associated items of data (Fig. 2, operation 210, [0038], output to consumer device 102).
However, Fink fails to explicitly disclose wherein using natural language processing (NLP) on the one or more items of data of the image.
However, in a similar field of endeavor Chen discloses a method of integrating natural language processing with image document analysis (abstract). In addition, Chen discloses the method using natural language processing (NLP) on the one or more items of data of the image (section 1, Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fink, and using natural language processing (NLP) on the one or more items of data of the image. The motivation for doing this is that the information of metadata (text) can be extracted for further use so that the application of Fink can be extended.

Regarding claims 1 and 10, they are corresponding to claim 18, thus, they are rejected for the same reason set forth for claim 18.

Regarding claim 2 (depends on claim 1), Fink disclosed the method wherein an item of data includes text ([0042 – 0043]).

Regarding claim 3 (depends on claim 1), Fink disclosed the method wherein an item of data includes an indication of a location of the item of data with respect to the identification label ([0033 – 0036]).

Regarding claim 4 (depends on claim 1), Fink disclosed the method wherein one or more metadata further includes a selected one of: a serial number of the piece of equipment ([0037]), a model number of the piece of equipment ([0037]), a part number of the piece of equipment, a rating of the piece of equipment, a manufacturing date of the piece of equipment, a manufacturing location of the piece of equipment, installation instructions for the piece of equipment, operating instructions for the piece of equipment, dimensions of the piece of equipment, and/or power requirements of the piece of equipment.

Regarding claim 5 (depends on claim 1), Fink disclosed the method wherein the NLP is associated with a dataset based upon a plurality of items of data associated with a plurality of identification labels associated with a plurality of pieces of equipment (Fig. 1, #106, [0023]). 
However, Fink fails to explicitly disclose wherein the dataset is used to train the NLP.
However, in a similar field of endeavor Chen discloses a method of integrating natural language processing with image document analysis (abstract). In addition, Chen discloses that the dataset is used to train the NLP (section 2 and 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fink, and use the dataset to train the NLP. The motivation for doing this is that the information of metadata (text) can be extracted for further use so that the application of Fink can be extended.

Regarding claim 8 (depends on claim 1), Fink disclosed the method wherein identifying the one or more data items further includes applying optical character recognition (OCR) to the image of the identification label (Fig. 2, operation 206 – 208, [0036 – 0037]).

Regarding claim 9 (depends on claim 1), Fink disclosed the method wherein two or more items of data are associated with a metadata (Fig. 2, operation 206 – 208, [0036 – 0037]).

Regarding claim 11, it is corresponding to claim 5, thus, it is rejected for the same reason set forth for claim 5.

Regarding claim 14 (depends on claim 10), Fink disclosed the apparatus wherein to identify the one or more data items further includes to apply optical character recognition (OCR) to the image of the identification label (Fig. 2, operation 206 – 208, [0036 – 0037]).

Regarding claim 15 (depends on claim 10), Fink disclosed the apparatus wherein two or more items of data are associated with a metadata (Fig. 2, operation 206 – 208, [0036 – 0037]).

Regarding claim 16 (depends on claim 10), Fink disclosed the apparatus wherein the apparatus is a mobile computing device (Fig. 1, #102).

Regarding claim 17 (depends on claim 10), Fink disclosed the apparatus wherein the apparatus further includes an image capturing device coupled with the one or more processors, and wherein the instructions are further to cause the apparatus to capture the image using the image capturing device (Fig. 1, #104).

Regarding claims 19 - 20, they are corresponding to claims 5 and 4, respectively, thus, they are rejected for the same reason set forth for claims 5 and 4.

Claim(s) 6 – 7 and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Chen and in further view of Watanabe (US Patent Application Publication 2021/0271636).

Regarding claim 6 (depends on claim 5), Fink in view of Chen fails to explicitly disclose the method further comprising: after outputting, receiving, by the computing device, another one or more metadata associated, respectively, with the identified one or more items of data; incorporating, by the computing device, the other one or more metadata associated, respectively, with the identified one or more items of data into the dataset associated with the NLP.
However, in a similar field of endeavor Watanabe discloses a method for data extraction from a document (abstract). In addition, Watanabe discloses that after extracting a first set of metadata, receiving, by the computing device, another one or more metadata associated, respectively, with the identified one or more items of data; incorporating, by the computing device, the other one or more metadata associated, respectively, with the identified one or more items of data into the dataset associated with the OCR (Fig. 2, block 208 – 210, [0060 – 0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fink, and after outputting, receiving, by the computing device, another one or more metadata associated, respectively, with the identified one or more items of data; incorporating, by the computing device, the other one or more metadata associated, respectively, with the identified one or more items of data into the dataset associated with the NLP. The motivation for doing this is that each field of metadata can be processed with user’s inspection so that the application of Fink can be extended.

Regarding claim 7 (depends on claim 6), Watanabe disclosed the method wherein the received other one or more metadata associated, respectively, with the identified one or more items of data is based on a review of the one or more metadata associated, respectively, with the identified one or more items of data ([0060 – 0072], user can select-and-drag on a review of the one or more metadata associated).

Regarding claims 12 - 13, they are corresponding to claims 6 – 7, respectively, thus, they are rejected for the same reason set forth for claims 6 – 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668